DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 recites “wherein the imaging element has a maximum diameter larger than a maximum diameter of the hood in the low-profile configuration and smaller than a maximum diameter of the hood in the deployed configuration” which is unclear in view of the specification and drawings.   Figs. 19a-b do not illustrate an imaging element 174 with a diameter larger than the diameter of hood 12 as recited in the claims.   Rather, the hood appears to have a  larger diameter while in a low-profile configuration than that of the imager. Likewise, the image 174 shown in Fig 21a, does not have a larger diameter than the collapsed hood.   Appropriate clarification and correction is required.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-22, 25, 28-35 and 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2006/0184048 to Saadat.
	In regard to claims 21 and 35, Saadat discloses a system for visualizing a tissue region of interest, comprising: a deployment catheter 16 defining a lumen 18, 20 therethrough; a hood 12 coupled to and extending distally from the deployment catheter, the hood having a low-profile configuration within a delivery sheath and a deployed configuration when extended distally of the delivery sheath  (see Figs. 1a-c), wherein the hood in the deployed configuration defines an open area in fluid communication with the lumen and wherein a distal portion of the deployment catheter extends into the open area (See Fig. 3b); and an imaging element 310 coupled to an imager support member 312, wherein when the hood is in the deployed configuration, the imaging element is configured to extend distally of the distal portion of the deployment catheter while the imager support member extends within the deployment catheter (See Figs. 26a-b and paragraphs 0122-0123).  
In regard to claim 22, Saadat discloses a system for visualizing a tissue region of interest, wherein the imaging element is disposed distally of the hood when the hood is in the low-profile configuration within the delivery sheath and is retractable into the hood when the hood is in the deployed configuration (See Figs. 1a-c, 26a-b and paragraphs 0122-0123).   It is noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to claim 25, Saadat discloses a system for visualizing a tissue region of interest, wherein the imager support member is retractable proximally relative to the deployment catheter (See Figs. 26a-b and paragraphs 0122-0123).  
In regard to claim 28, Saadat discloses a system for visualizing a tissue region of interest, wherein the deployment catheter is separately articulatable from the delivery sheath (See Fig. 3b).
In regard to claim 29, Saadat discloses a system for visualizing a tissue region of interest, wherein the deployment catheter includes an instrument lumen sized for passage of a bendable instrument therethrough (See Figs. 27-31).
In regard to claim 30, Saadat discloses a system for visualizing a tissue region of interest, wherein the deployment catheter includes a fluid delivery lumen to direct fluid into the open area (See paragraph 0124).
In regard to claims 31 and 39-40, Saadat discloses a system for visualizing a tissue region of interest, further comprising the bendable instrument (See Figs. 30-31).
In regard to claim 32, Saadat discloses a system for visualizing a tissue region of interest, wherein the bendable instrument includes an ablation probe (See paragraphs 0124-0129).
In regard to claim 33, Saadat discloses a system for visualizing a tissue region of interest, wherein the bendable instrument includes a needle (See Figs. 27-29 and paragraph 0124).  
In regard to claim 34, Saadat discloses a system for visualizing a tissue region of interest, wherein the imaging element comprises at least one optical fiber, CCD imager, or CMOS imager (See paragraphs 0119).  Saadat clearly discloses a fiber topic or LED may be used for imaging.  
In regard to claim 37, Saadat discloses a system for visualizing a tissue region of interest, wherein the imaging element is configured to translate radially outward with respect to a longitudinal axis of the deployment catheter to an off-axis position when being retracted into the hood (See Figs. 26a-b and paragraphs 0122-0123).  
In regard to claim 38, Saadat discloses a system for visualizing a tissue region of interest, wherein the imaging element is tethered to the deployment catheter by an imager support member 312 (See Figs. 26a-b and paragraphs 0122-0123).  
Claim(s) 21-22, 25-26, 28-31, 33-35 and 37-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 6,979,290 to Mourlas et al.
	In regard to claims 21 and 35, Mourlas et al. disclose a system for visualizing a tissue region of interest, comprising: a deployment catheter 512 defining a lumen 520 therethrough; a hood 550 coupled to and extending distally from the deployment catheter, the hood having a low-profile configuration within a delivery sheath and a deployed configuration when extended distally of the delivery sheath (See Col. 14, Lines 36-40), wherein the hood in the deployed configuration defines an open area in fluid communication with the lumen and wherein a distal portion of the deployment catheter extends into the open area (See Fig. 15); and an imaging element 562 coupled to an imager support member 568, wherein when the hood is in the deployed configuration, the imaging element is configured to extend distally of the distal portion of the deployment catheter while the imager support member extends within the deployment catheter (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
In regard to claim 22, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the imaging element is disposed distally of the hood when the hood is in the low-profile configuration within the delivery sheath and is retractable into the hood when the hood is in the deployed configuration (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
In regard to claim 25, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the imager support member is retractable proximally relative to the deployment catheter (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
In regard to claim 26, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein a proximal side of the imaging element comprises a tapered surface and a distal end of the deployment catheter comprises a complementary tapered surface (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
In regard to claim 28, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the deployment catheter is separately articulatable from the delivery sheath (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
In regard to claim 29, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the deployment catheter includes an instrument lumen 530 sized for passage of a bendable instrument therethrough (See Fig. 15).
In regard to claim 30, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the deployment catheter includes a fluid delivery lumen to direct fluid into the open area (See Fig. 15).
In regard to claims 31, 33 and 39-40, Mourlas et al. disclose a system for visualizing a tissue region of interest, further comprising the bendable instrument 80 (See Figs. 1a-c).
In regard to claim 34, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the imaging element comprises at least one optical fiber, CCD imager, or CMOS imager (See Col. 16, Lines 16-32).
In regard to claim 37, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the imaging element is configured to translate radially outward with respect to a longitudinal axis of the deployment catheter to an off-axis position when being retracted into the hood (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
In regard to claim 38, Mourlas et al. disclose a system for visualizing a tissue region of interest, wherein the imaging element is tethered to the deployment catheter by an imager support member (see Fig. 15 and Col. 15, Line 56 – Co. 16, Line 49).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,979,290 to Mourlas et al. in view of U.S. Patent Application Publication No. 2006/0149129 to Watts et al. 
	In regard to claims 21 and 35, Mourlas et al. disclose a system for visualizing a tissue region of interest wherein an image support member is coupled to an imaging element (See rejections above) but is silent with respect to wherein the imager support member is fabricated from at least one of nitinol, stainless steel, or titanium and or a shape memory alloy.  Watts et al. teach of an analogous imaging tube 30 which may be inserted through the working channel of an endoscope/catheter that is fabricated from a shape memory plastic/metal (See paragraphs 0040-0041).  It would have been obvius to one skilled in the art at the time the invention was filed to fabricate the imaging catheter of Mourlas et al. from a shape memory metal to more enable easier off-axis viewing with the body as tuaght by Watts et al .and is well known in the art . 
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
5/21/22